DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 20 May 2022, the following has occurred: Claims 1, 2, 7, 13-15, and 21-23 has been amended; Claims 6 and 20 have been cancelled; Claims 8-12 had previously been canceled; No claims have been added.
In the supplemental amendment dated 15 July 2022, the following has occurred: Claims 1 and 15 has been amended; Claims 6, 8-12 and 20 had previously been canceled; No claims have been added.
Claims 1-5, 7, 13-19, and 21-23 are pending.

Allowable subject matter
Claims 1-5, 7, 13-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is the prior art of record.  The current claims are understood to distinguish as a non-obvious combination for the reasons articulated previously.  The claims are understood to amount to be an approach toward managing the association and confirmation of different devices which is not understood to be obvious over combining approaches describe in the previously applied references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619